DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-10 are allowed.

				 	 Reason for Allowance				Applicants remarks submitted have been fully considered and have been found to be persuasive. These remarks, along with the amendments filed
-“when the bandwidth identifier is a first value, the first value indicates a first mode of the data transmission channel in a channel with a bandwidth equal to 80 MHz; in the first mode, a primary 20 MHz channel and a secondary 40 MHz channel are included in the data transmission channel and the 40 MHz channel is opposite parity compared with a location of the primary 20 MHz channel; and when the bandwidth identifier is a second value, the second value indicates a second mode of the data transmission channel in a channel with a bandwidth equal to 80 MHz; in the second mode, the primary 20 MHz channel, a secondary 20 MHz channel, and one 20 MHz channel of the secondary 40 MHz channel are included in the data transmission channel” as cited in claims1 and 7,respectively.  
-“when the bandwidth identifier is a third value, the third value indicates a third mode of the data transmission channel in a channel with a bandwidth equal to 160 MHz; in the third mode, a primary 20 MHz channel, and a secondary 40 MHz channel, and at least one 20 MHz channel of a secondary 80 MHz channel are included in the data transmission channel and the 40 MHz channel is opposite parity compared with a location of the primary 20 MHz channel; and 
The closest prior art on record Wang et al (US20160316473A1)   fails to teach the feature of
-“when the bandwidth identifier is a first value, the first value indicates a first mode of the data transmission channel in a channel with a bandwidth equal to 80 MHz; in the first mode, a primary 20 MHz channel and a secondary 40 MHz channel are included in the data transmission channel and the 40 MHz channel is opposite parity compared with a location of the primary 20 MHz channel; and when the bandwidth identifier is a second value, the second value indicates a second mode of the data transmission channel in a channel with a bandwidth equal to 80 MHz; in the second mode, the primary 20 MHz channel, a secondary 20 MHz channel, and one 20 MHz channel of the secondary 40 MHz channel are included in the data transmission channel” as cited in claims1 and 7,respectively.  
-“when the bandwidth identifier is a third value, the third value indicates a third mode of the data transmission channel in a channel with a bandwidth equal to 160 MHz; in the third mode, a primary 20 MHz channel, and a secondary 40 MHz channel, and at least one 20 MHz channel of a secondary 80 MHz channel are included in the data transmission channel and the 40 MHz channel is opposite parity compared with a location of the primary 20 MHz channel; and when the bandwidth identifier is a fourth value, the fourth value indicates a fourth mode of the 
The other relevant prior art in the record fail to teach the above subject matter.		Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELTIF AJID whose telephone number is (571)272-7749.  The examiner can normally be reached on 9 am -5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.								If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, edan Orgad can be reached on (571)272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 





/ABDELTIF AJID/Examiner, Art Unit 247

/KODZOVI ACOLATSE/Primary Examiner, Art Unit 2478